STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    July 28, 2015
               Plaintiff-Appellee,

v                                                                   No. 321184
                                                                    Kent Circuit Court
AMBER LYNN WILSON,                                                  LC No. 13-007301-FC

               Defendant-Appellant.


Before: MARKEY, P.J., and MURPHY and STEPHENS, JJ.

PER CURIAM.

       Following a jury trial, defendant Amber Wilson was convicted of two counts of assault
with intent to commit murder, MCL 750.83. The trial court sentenced defendant to concurrent
terms of 15 to 45 years’ imprisonment. Defendant appeals as of right. We affirm.

        Defendant assaulted her mother with an ax and assaulted her stepfather with the same ax,
as well as a knife, after her parents had gone to bed in the home shared by all three of them.

                            I. SUFFICIENCY OF THE EVIDENCE

        Defendant argues that her convictions must be reversed because there was insufficient
evidence for the jury to find that she had an intent to kill. Defendant contends that the
prosecution failed to credibly establish an intent to kill, given the lack of true life-threatening
injuries when considered in conjunction with the evidence that the victims were older than
defendant, that defendant was in better physical condition than the victims, and that the victims
had just awoken moments before the attack, making it difficult for them to defend themselves.
The gist of defendant’s argument is that her parents would have been dead or would have
suffered more serious injuries if defendant actually had the intent to kill them.

        We review de novo the issue regarding whether there was sufficient evidence to sustain a
conviction. People v Lueth, 253 Mich App 670, 680; 660 NW2d 322 (2002). In reviewing the
sufficiency of the evidence, this Court must view the evidence – whether direct or circumstantial
– in a light most favorable to the prosecutor and determine whether a rational trier of fact could
find that the essential elements of the crime were proved beyond a reasonable doubt. People v
Reese, 491 Mich 127, 139; 815 NW2d 85 (2012); People v Hardiman, 466 Mich 417, 428; 646
NW2d 158 (2002). A jury, and not an appellate court, observes the witnesses and listens to their

                                                -1-
testimony; therefore, an appellate court must not interfere with the jury’s role in assessing the
weight of the evidence and the credibility of the witnesses. People v Wolfe, 440 Mich 508, 514-
515; 489 NW2d 748 (1992). Circumstantial evidence and the reasonable inferences that arise
from such evidence can constitute satisfactory proof of the elements of the crime. People v
Carines, 460 Mich 750, 757; 597 NW2d 130 (1999). The prosecution need not negate every
reasonable theory of innocence, but need only prove the elements of the crime in the face of
whatever contradictory evidence is provided by the defendant. People v Nowack, 462 Mich 392,
400; 614 NW2d 78 (2000). We resolve all conflicts in the evidence in favor of the prosecution.
People v Kanaan, 278 Mich App 594, 619; 751 NW2d 57 (2008).

        Assault with intent to commit murder is a specific intent crime. People v Lipps, 167
Mich App 99, 105; 421 NW2d 586 (1988). “The elements of assault with intent to commit
murder are: (1) an assault, (2) with an actual intent to kill, (3) which, if successful, would make
the killing murder.” People v Brown, 267 Mich App 141, 147-148; 703 NW2d 230 (2005)
(citations and quotation marks omitted). With respect to the intent to kill, it is well settled that
such intent may be inferred from any facts in evidence. People v Unger, 278 Mich App 210,
223; 749 NW2d 272 (2008). “Because of the difficulty of proving an actor’s state of mind,
minimal circumstantial evidence is sufficient to establish a defendant’s intent to kill.” Id. The
intent to kill may be gleaned from the nature of the defendant's acts that constituted the assault,
the temper or disposition of mind with which the acts were apparently performed, whether the
means used would naturally produce death, e.g., use of a dangerous weapon, any declarations by
the defendant, and all other circumstances calculated to throw light upon the intention with
which the assault was made. Brown, 267 Mich App at 149 n 5; People v DeLisle, 202 Mich App
658, 672; 509 NW2d 885 (1993).

        Defendant’s parents testified that, after they saw defendant in the doorway to their
bedroom, defendant said, “You’re going to die.” This was a clear declaration of defendant’s
intent to kill. According to her stepfather, defendant then raised an object, which he soon
learned was an ax, over her head and swung it at his wife. Although the ax hit defendant’s
mother in the shoulder, defendant’s stepfather testified that defendant appeared to be aiming the
ax at his wife’s head. He further testified that defendant raised the ax a second time.
Defendant’s stepfather grabbed the ax before defendant could swing it again and then, as he
struggled with defendant, defendant repeatedly said that she was going to kill him.1 After her
stepfather wrested the ax from defendant, defendant pulled out a knife that had a 3-1/2-inch
blade. Defendant proceeded to stab her stepfather in the chest. There was medical testimony
that defendant’s mother’s clavicle and humerus were broken and that the broken bones were
caused by a “fair amount” of blunt force. There was also medical testimony that the wound to
the stepfather’s chest was approximately 1-1/2 inches deep. Viewing this evidence in the light
most favorable to the prosecution, a rational trier of fact could have found beyond a reasonable


1
  While defendant repeatedly complains about the “circumstantial” nature of the proofs regarding
the intent to kill, she ignores the direct evidence of her state of mind reflected in her statements
to the victims during the assaults.



                                                -2-
doubt that defendant assaulted her parents with the actual intent to kill them. Defendant’s
convictions are supported by sufficient evidence.

           II. INSTRUCTION AND EVIDENCE REGARDING MENTAL ILLNESS

        Defendant next argues that the trial court erred when it instructed the jury that it could not
consider any mental illness that may have affected defendant in determining her intent or guilt.
According to defendant, the instruction was erroneous because the jury should have been
allowed to consider evidence regarding whether defendant suffered from a mental illness. “A
party must object [to] or request a given jury instruction to preserve the error for review.”
People v Sabin (On Second Remand), 242 Mich App 656, 657; 620 NW2d 19 (2000). Defendant
objected to the instruction, but she objected on the ground that the instruction was unnecessary
because the parties did not address mental illness during trial. Because defendant’s claim of
error on appeal is different than the objection defendant asserted before the trial court, the
instructional claim of error is unpreserved. People v Stimage, 202 Mich App 28, 30; 507 NW2d
778 (1993). We review unpreserved claims of instructional error for plain error affecting the
defendant’s substantial rights. People v Aldrich, 246 Mich App 101, 124-125; 631 NW2d 67
(2001).

        Since 1975, the insanity defense has been governed by statute. People v Carpenter, 464
Mich 223, 230; 627 NW2d 276 (2001), citing 1975 PA 180. In Carpenter, the Supreme Court
held that the Legislature created “an all or nothing insanity defense” and that “evidence of
mental incapacity short of insanity cannot be used to avoid or reduce criminal responsibility by
negating specific intent.” Id. at 237. Defendant did not present an insanity defense.2 Therefore,
pursuant to Carpenter, the trial court’s instruction that the jury could not consider mental illness
in determining defendant’s intent or guilt was an accurate statement of the law.

        Defendant presents three arguments regarding why, even in light of Carpenter, the trial
court’s instruction was erroneous. First, defendant claims that evidence of mental illness can be
used in determining a defendant’s intent, even if the evidence cannot provide a complete defense


2
  There are several requirements that must be satisfied before an insanity defense may be raised.
Carpenter, 464 Mich at 231. One of the requirements is that the defendant fully cooperate in an
“examination by personnel of the center for forensic psychiatry or by other qualified personnel . .
. .” MCL 768.20a(4); see People v Toma, 462 Mich 281, 292 n 6; 613 NW2d 694 (2000).
Defendant was precluded “from presenting testimony relating to . . . her insanity at the trial,”
because she did not cooperate in an examination. MCL 768.20a(4). A forensic examiner who
interacted with defendant stated that he had no good reason to believe that a mental illness had
led to defendant’s refusal to participate in an examination. Following a colloquy between the
trial court and defendant at a hearing in which defendant indicated that she did not wish to
pursue an insanity defense, the court expressed that defendant had responded to questions in a
“completely appropriate” manner, that she understood all aspects of the process, and that there
was “no evidence to suggest either insanity, mental illness, . . . or any mental health related
issues which would encumber [defendant’s] ability to go forward to trial.”



                                                 -3-
to the crime. Carpenter provides no support for this proposition. Indeed, Carpenter explicitly
rejected the continuing viability of a “diminished capacity” defense. Id. at 235-236.3 Second,
defendant argues that Carpenter was wrongly decided because the Supreme Court misinterpreted
the Legislature’s intent and because the Supreme Court failed to recognize differences between
an insanity defense and a diminished capacity defense. We do not address the merits of this
argument. Because Carpenter has not been overruled or modified, we are bound to follow it.
People v Tierney, 266 Mich App 687, 713; 703 NW2d 204 (2005). Third, defendant argues that
a statutory scheme which prohibits a defendant who is not legally insane from presenting
evidence that she did not have the required intent to commit the charged crime is
unconstitutional. However, relying on a decision from the United States Supreme Court, our
Supreme Court in Carpenter, 464 Mich at 240-241, held that such a statutory scheme was
constitutionally permissible. Because defendant did not present an insanity defense and was,
therefore, prohibited from using evidence of mental illness to avoid or reduce her criminal
responsibility by negating specific intent, id. at 237, the trial court’s instruction was not
erroneous, much less plainly erroneous, Aldrich, 246 Mich App at 124-125.

        Additionally, defendant argues that the trial court erred when it refused to ask the
questions submitted by jurors concerning whether defendant had a mental illness. However,
defense counsel agreed that the questions should not be asked. A “[d]efendant may not assign
error on appeal to something that his own counsel deemed proper at trial.” People v Barclay,
208 Mich App 670, 673; 528 NW2d 842 (1995). Because defense counsel deemed it proper that
the questions not be asked, defendant cannot now argue on appeal that the trial court erred when
it failed to ask the questions. Moreover, given the state of the law under Carpenter, the
questions would have been irrelevant and thus improper.

                      III. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant next claims that she was denied the effective assistance of counsel. Because
defendant did not move the trial court for a new trial or an evidentiary hearing, her claims of
ineffective assistance of counsel are unpreserved. People v Heft, 299 Mich App 69, 80; 829
NW2d 266 (2012). Our review of unpreserved claims of ineffective assistance of counsel is
limited to mistakes apparent on the record. People v Cox, 268 Mich App 440, 453; 709 NW2d
152 (2005). To establish a claim of ineffective assistance of counsel, a defendant must show that
counsel’s performance fell below objective standards of reasonableness and that, but for
counsel’s deficient performance, there is a reasonable probability that the result of the
proceedings would have been different. People v Uphaus (On Remand), 278 Mich App 174,
185; 748 NW2d 899 (2008).

       Defendant claims that defense counsel was ineffective for failing to assert an insanity
defense or a diminished capacity defense. The argument is without merit. Defendant did not


3
  A “diminished capacity” defense had allowed “a defendant, even though legally sane, to offer
evidence of some mental abnormality to negate the specific intent required to commit a particular
crime.” Carpenter, 464 Mich at 232.



                                               -4-
cooperate in the court-ordered examination and, therefore, was precluded from presenting an
insanity defense. MCL 768.20a(4). Defense counsel cannot be faulted for a matter that was
beyond counsel’s control. Moreover, once again, a diminished capacity defense is not available
in Michigan courts. Carpenter, 464 Mich at 235-237; People v Abraham, 256 Mich App 265,
271 n 2; 662 NW2d 836 (2003). Defense counsel’s performance in failing to assert defenses that
were not available to defendant did not fall below objective standards of reasonableness.

        Defendant also argues that defense counsel was ineffective for failing to argue that
evidence of mental illness showed a lack of intent to commit murder; for agreeing that the trial
court’s instruction that the jury could not consider evidence of mental illness in determining
defendant’s intent or guilt was a correct statement of the law; for agreeing that the jurors’
questions about whether defendant suffered from a mental illness could not asked; and for telling
the jury during closing argument that it could not consider mental illness. Because evidence of
mental illness short of insanity could not be used to avoid or reduce defendant’s criminal
responsibility by negating specific intent, Carpenter, 464 Mich at 237, counsel’s performance
with respect to all of the above claims did not fall below objective standards of reasonableness.

        Defendant further argues that defense counsel was ineffective for not arguing jury
nullification in closing argument. Jury nullification is the power of the jury to dispense mercy by
nullifying the law and returning a verdict less than that required by the evidence. People v
Demers, 195 Mich App 205, 206; 489 NW2d 173 (1992). Although a jury has the power to
disregard the trial court’s instructions, it does not have the right to do so. Id. at 207. This Court
in Demers rejected the proposition that “a defendant is entitled to present a defense that does
nothing more than present facts that are aimed solely at prompting jury nullification.” Id. A trial
court may exclude testimony concerning jury nullification, given that it is not a defense
recognized by the Legislature. Id. at 207-208.

        Had defense counsel attempted to argue jury nullification during closing argument, the
trial court could have soundly halted and precluded the argument. Therefore, counsel’s failure to
argue jury nullification did not constitute deficient performance, because counsel is not required
to take a futile and meritless position. People v Horn, 279 Mich App 31, 42 n 5; 755 NW2d 212
(2008). Assuming that jury nullification could have been argued by counsel, there is still no
basis for reversal. In closing argument, defense counsel argued that the jury should acquit
defendant because the prosecutor failed to prove beyond a reasonable doubt that defendant had
the intent to commit murder. Before the parties’ closing arguments, the trial court instructed the
jury that each crime is made up of elements and that the prosecutor must prove each element of
the crime beyond a reasonable doubt. It also instructed the jury on the elements of assault with
intent to commit murder, including that defendant had to intend to kill her parents. Defense
counsel’s decision to assert a defense based on an element of the charged offenses, rather than
one that relied on the mercy of the jurors, was a matter of sound trial strategy. Defendant has
failed to overcome the strong presumption that counsel’s performance in closing argument
constituted sound trial strategy. People v Toma, 462 Mich 281, 302; 613 NW2d 694 (2000).




                                                -5-
                           IV. DEFENDANT’S STANDARD 4 BRIEF

        In a Standard 4 brief, defendant raises challenges to the scoring of offense variables
(OVs) 1, 2, 3, 4, 6, 10, and 19. Defendant initially contends that, pursuant to Alleyne v United
States, __ US __; 133 S Ct 2151; 186 L Ed 2d 314 (2013), her constitutional rights under the
Sixth and Fourteenth Amendments to a jury trial and to have the prosecution prove its case
beyond a reasonable doubt were violated, given that the trial court engaged in impermissible
judicial fact-finding in regard to assessing the scoring variables. In Alleyne, the United States
Supreme Court held that facts that increase a mandatory minimum sentence must “be submitted
to the jury and found beyond a reasonable doubt.” Id. at 2163. In People v Herron, 303 Mich
App 392, 405; 845 NW2d 533 (2013), this Court rejected application of Alleyne to Michigan’s
sentencing scheme. In People v Lockridge, 304 Mich App 278; 849 NW2d 388 (2014), this
Court acknowledged that it was bound by Herron and therefore concluded that Alleyne did not
impact sentencing in Michigan, although two members of the panel voiced disagreement with
Herron. Our Supreme Court granted leave in Lockridge, 496 Mich 852 (2014), and is holding
Herron in abeyance, 846 NW2d 924 (2014). We reject defendant’s argument in light of the fact
that we currently remain bound by Herron and Lockridge. MCR 7.215(J)(1).

        Defendant contends that the trial court erred in scoring OVs 3, 4, 6, 10, and 19 because
there was no evidence in the record to support the assessed points.4 We note that the record
reflects that the probation department scored the guidelines for each of the two victims or two
counts, with the only distinction being a score of 25 points for OV 3 with respect to the assault
against defendant’s mother, as opposed to the assessment of 10 points for OV 3 in regard to the
assault against defendant’s stepfather.5 The trial court, however, solely utilized the higher scored
guidelines when sentencing defendant; therefore, those scores will be the focus of our analysis.6

        Under the sentencing guidelines, the trial court’s findings of fact are reviewed for clear
error and must be supported by a preponderance of the evidence. People v Hardy, 494 Mich
430, 438; 835 NW2d 340 (2013); People v Rhodes (On Remand), 305 Mich App 85, 88; 849
NW2d 417 (2014). “ ‘Clear error is present when the reviewing court is left with a definite and
firm conviction that an error occurred.’ ” People v Fawaz, 299 Mich App 55, 60; 829 NW2d
259 (2012) (citation omitted). A preponderance of the evidence is “such evidence as, when
weighed with that opposed to it, has more convincing force and the greater probability of truth.”
People v Cross, 281 Mich App 737, 740; 760 NW2d 314 (2008). We review de novo “[w]hether
the facts, as found, are adequate to satisfy the scoring conditions prescribed by statute . . . .”
Hardy, 494 Mich at 438; see also Rhodes, 305 Mich App at 88. When calculating the guidelines,



4
    Defendant’s argument regarding OVs 1 and 2 was limited to the Alleyne issue.
5
 Despite the variation, the minimum sentence guidelines range was identical, 135 to 225
months.
6
 Defendant does not argue that the trial court had to score or consider guidelines for each count
of assault with intent to commit murder.



                                                -6-
a sentencing court may rely on information in the presentence investigation report (PSIR) and
testimony taken at trial. People v Althoff, 280 Mich App 524, 541; 760 NW2d 764 (2008).

        OV 3 provides for the assessment of 25 points if “[l]ife threatening or permanent
incapacitating injury occurred to a victim.” MCL 777.33(1)(c). The victim impact statements
contained in the PSIR indicated that defendant’s mother, who is right handed, is unable to use
her right arm for daily tasks due to being struck by the ax. She suffers continual pain in her arm,
neck, and shoulder, as well as stiffness and swelling in her fingers. Defendant’s mother does not
trust herself to carry a cup of coffee in her right hand for fear of dropping it. She has trouble
cutting food unless she uses a serrated knife and cannot scoop ice cream. Defendant’s mother
stated that she will not be able to hold her new grandchild in her right arm because of the pain.
Defendant’s stepfather stated that, as caused by the attack and ensuing physical struggle, he does
not have “full and proper use of the thumb.” In light of the information in the PSIR, we
conclude that the trial court did not clearly err in finding that a preponderance of the evidence
established that a “permanent incapacitating injury occurred to a victim.” MCL 777.33(1)(c).

         Defendant next argues that the trial court erred in assessing 10 points for OV 4. OV 4
addresses psychological injury to a victim. MCL 777.34(1). Ten points is to be assessed for OV
4 if “[s]erious psychological injury requiring professional treatment occurred to a victim.” MCL
777.34(1)(a). Subsection (2) of the statute requires a court to “[s]core 10 points if the serious
psychological injury may require professional treatment,” with the admonition that “[i]n making
this determination, the fact that treatment has not been sought is not conclusive.” A trial court
may assess 10 points for OV 4 “if the victim suffers, among other possible psychological effects,
personality changes, anger, fright, or feelings of being hurt, unsafe, or violated.” People v
Armstrong, 305 Mich App 230, 247; 851 NW2d 856 (2014). In People v McChester, __ Mich
App __; __ NW2d __, issued May 5, 2015 (Docket No. 318145), slip op at 3-4, this Court
surveyed published opinions affirming 10-point scores for OV 4:

               See People v Armstrong, 305 Mich App 230, 247; 851 NW2d 856 (2014)
       (victim expressed feelings of confusion, emotional turmoil, guilt, an inability to
       trust others, and anger, and she suffered from emotional difficulties); People v
       Earl, 297 Mich App 104, 109-110; 822 NW2d 271 (2012) (victim impact
       statement and letter from the victim reflected that the victim suffered from
       sleeplessness for weeks, relived the robbery every time she closed her eyes, and
       constantly feared being robbed by customers); People v Ericksen, 288 Mich App
       192, 203; 793 NW2d 120 (2010) (PSIR indicated that the victim suffered from
       depression and that his personality changed as a result of poor health following
       the assault and amputations); People v Davenport (After Remand), 286 Mich App
       191, 200; 779 NW2d 257 (2009) (child victim of sexual abuse had undergone two
       series of counseling sessions to deal with abuse).

       In the victim impact statement drafted by defendant’s mother, she wrote that she and her
husband went to counseling after the attack. According to defendant’s mother, for many months
she lay awake at night unable to sleep and afraid to close her eyes; she constantly watched the
bedroom door. She wakes at the slightest noise. Defendant’s stepfather wrote in his victim
impact statement that he does not sleep well at night. He wakes at every sound and fears being

                                                -7-
attacked. He has nightmares about the attack two or three times a week. Based on the victim
impact statements, the trial court did not clearly err in assessing 10 points for OV 4.7

        Defendant next asserts that OV 6 should have been assessed at 25 points, rather than 50
points. OV 6 addresses the offender’s intent to kill or injure another individual. MCL 777.36(1).
Fifty points is to be assessed for OV 6 if “[t]he offender had premeditated intent to kill[.]” MCL
777.36(1)(a). “ ‘To premeditate is to think about beforehand[.]’ ” People v Plummer, 229 Mich
App 293, 300; 581 NW2d 753 (1998) (citation omitted). Premeditation requires a sufficient time
to permit the defendant to take a second look and may be inferred from the circumstances.
People v Coy, 243 Mich App 283, 315; 620 NW2d 888 (2000).

       Defendant’s mother testified that, after she returned home from work on March 5, 2013,
she heard defendant yelling in the basement, including, “I’m going to kill you.” Similarly,
defendant’s stepfather testified that defendant was yelling “about killing and that.” Shortly
before 10:00 p.m. on that date, defendant bought an ax at a Meijer store. Her parents went to bed
after watching the weather report on the 11:00 p.m. news. They again heard defendant yelling in
the basement. Sometime after her parents fell asleep, defendant appeared in their bedroom with
the newly purchased ax and a knife. She indicated that she was going to kill them. Based on this
evidence, we are not left with a definite and firm conviction that the trial court made a mistake in
finding that there was evidence of a premeditated intent to kill.

       A trial court must score OV 6 “consistent with a jury verdict unless the [court] has
information that was not presented to the jury.” MCL 777.36(2)(a). Although premeditation is
not an element of assault with intent to commit murder, see Brown, 267 Mich App at 147-148,
the 50-point score for OV 6 was consistent with the jury’s verdict. The jury decided that
defendant had an intent to kill; it simply did not need to reach the issue whether the intent was
premeditated. We affirm the 50-point score for OV 6.

       Defendant next argues that the trial court erred in scoring five points for OV 10. OV 10,
which addresses exploitation of a vulnerable victim, is to be assessed at five points if “[t]he
offender exploited a victim by his or her difference in size or strength, or both, or exploited a
victim who was intoxicated, under the influence of drugs, asleep, or unconscious.” MCL
777.40(1)(c) (emphasis added). Defendant went to the bedroom of her parents while they were


7
  We find no merit to defendant’s argument that the rule of lenity requires that OV 4 be assessed
at zero points. “The ‘rule of lenity’ provides that courts should mitigate punishment when the
punishment in a criminal statute is unclear.” People v Denio, 454 Mich 691, 699; 564 NW2d 13
(1997). The rule only applies when the statute’s language is ambiguous or in the absence of any
firm indication of legislative intent. Id. at 700 n 12. A statute is ambiguous only when it
irreconcilably conflicts with another provision or is equally susceptible to more than a single
meaning. Fluor Enterprises, Inc v Dep’t of Treasury, 477 Mich 170, 177-178 n 3; 730 NW2d
722 (2007). The language of OV 4 is not ambiguous.




                                                -8-
sleeping and unable to protect themselves. Although they were awake during the actual attack,
they awoke only after defendant, who had an ax and a knife, was standing near the bedroom
doorway and ready to attack. These facts support a finding that defendant’s parents were
vulnerable and that defendant exploited their vulnerability for unethical purposes. MCL
777.40(3)(b). The trial court did not clearly err in assessing five points for OV 10.

        Finally, defendant asserts that the trial court erred in assessing 10 points for OV 19,
which addresses, in part, interference with the administration of justice. MCL 777.49. We need
not decide this issue because even if OV 19 should have been assessed at zero points, it would
not alter the minimum sentence guidelines range. “Where a scoring error does not alter the
appropriate guidelines range, resentencing is not required.” People v Francisco, 474 Mich 82,
89 n 8; 711 NW2d 44 (2006). The reduction of 10 points in defendant’s total OV score with
respect to the applicable class A sentencing grid would still leave defendant at OV level VI,
which is her current level. MCL 777.62 (OV level VI is 100+ points, and defendant had a total
OV score of 130 points). Accordingly, resentencing is not warranted even were OV 19 scored
incorrectly.8

       Affirmed.



                                                            /s/ Jane E. Markey
                                                            /s/ William B. Murphy
                                                            /s/ Cynthia Diane Stephens




8
 Indeed, even if we additionally erred in earlier affirming the 10-point score for OV 4 and the 5-
point score for OV 10, defendant would still be at OV level VI.



                                               -9-